In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Katz, J.), dated January 31, 2012, which denied his objections to an order of the same court (Fasone, S.M.) dated November 3, 2011, which, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order dated January 31, 2012, is affirmed, without costs or disbursements.
The Support Magistrate properly denied the father’s petition for a downward modification of his child support obligation because he failed to demonstrate a substantial change in circumstances warranting the modification (see Matter of Grucci v Villanti, 108 AD3d 626 [2013]; Matter of Rabasco v Lamar, 106 AD3d 1095 [2013], lv denied 21 NY3d 1051 [2013]; Matter of Gansky v Gansky, 103 AD3d 894, 895 [2013]). “ ‘A parent’s child support obligation is not necessarily determined by his or her current financial condition, but rather by his or her ability to provide support’ ” (Matter of Solis v Marmolejos, 50 AD3d 691, 692 [2008], quoting Matter of Davis v Davis, 13 AD3d 623, *930624 [2004]). The father failed to demonstrate that he was unable to provide support at the same level as directed in a prior order of the Family Court. The medical documents presented by the father at the hearing were inadmissible (see Matter of Bronstein-Becher v Becher, 25 AD3d 796, 797 [2006]), and, in any case, were insufficient to establish that his purported medical conditions prevented him from obtaining employment that was commensurate with his education and skills (see Matter of Musumeci v Musumeci, 295 AD2d 516 [2002]).
The father’s remaining contentions are without merit.
Accordingly, the Family Court properly denied the father’s objections to the Support Magistrate’s order. Rivera, J.P., Angiolillo, Hall and Cohen, JJ., concur.